Title: John Adams to Abigail Adams 2d, 4 December 1782
From: Adams, John
To: Adams, Abigail (daughter of JA and AA)



My dear Daughter
Paris. 4th. Decemr. 1782

Your Solicitude for your Papa is charming: But he is afraid to trust you to the uncertain Elements, and what is infinitely more mischievous, the follies and depravities of the old world, which is quite as bad as that before the Flood. He has therefore determined to come to you, in America, next Summer, if not next Spring. Duty and Affections where due.

I am, Yr: Affectionate Father,
J. Adams

